U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. INTERNATIONAL MERGERS AND ACQUISITIONS CORP. (Exact name of small business issuer as specified in its charter) Florida 65-0968841 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1835 Seneca Blvd Winter Springs, FL32708 (Address of principal executive offices)(Zip Code) 407-341-5498 (Registrant’s telephone no., including area code (Former name, address and fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes xNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as of November 12, 2007: 9,000,000 shares of common stock. INTERNATIONAL MERGERS AND ACQUISITIONS CORP. FINANCIAL STATEMENTS INDEX Part I FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition Item 3. Control and Procedures Part II OTHER INFORMATION Item 1. Legal Proceedings Item 2. Changes in Securities Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits and Reports on Form 8-K SIGNATURE Item 1.Financial Information BASIS OF PRESENTATION The accompanying reviewed financial statements are presented in accordance with generally accepted accounting principles for interim financial information and the instructions to Form 10-QSB and item 310 under subpart A of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting only of normal occurring accruals) considered necessary in order to make the financial statements not misleading, have been included. Operating results for the nine months ended September 30, 2007 are not necessarily indicative of results that may be expected for the year ending December 31, 2007. The financial statements are presented on the accrual basis. INTERNATIONAL MERGERS AND ACQUISITIONS CORP. (f/k/a CAPITAL VENTUES GROUP III, INC.) (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE 2 CONDENSED BALANCE SHEET AS OF SEPTEMBER 30, 2007 (UNAUDITED) PAGE 3 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND NINEMONTHS ENDED SEPTEMBER 30, 2, 1999 (INCEPTION) TO SEPTEMBER 30, 2007 (UNAUDITED) PAGE 4 CONDENSED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 AND 2, 1999 (INCEPTION) TO SEPTEMBER 30, 2007 (UNAUDITED) PAGES 5 - 9 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) 1 INTERNATIONAL MERGERS & ACQUISITIONS CORP. (F/K/A Capital Ventures Group III, Inc. (A Development Stage Company) BALANCE SHEET AS OF SEPTEMBER 30, 2007 (UNUAUDITED) ASSETS CURRENT ASSETS Cash $ 46,893 TOTAL ASSETS $ 46,893 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 1,702 Accrued Expenses 23,000 TOTAL CURRENT LIABILITIES 24,702 STOCKHOLDERS' EQUITY Preferred stock, $0.001 par value, 10,000,000 shares authorized, 0 shares issued and outstanding - Common stock, $0.001 par value, 100,000,000 shares authorized, 9,000,000 issued and outstanding 9,000 Additional paid-in capital 514,145 Stock Subscription Receivable (33,300 ) Deferred Stock Compensation (356,932 ) Accumulated deficit during development stage (110,722 ) TOTAL STOCKHOLDERS' EQUITY 22,191 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 46,893 The accompanying notes are an integral part of these financial statements. 2 INTERNATIONAL MERGERS & ACQUISITIONS CORP. (F/K/A Capital Ventures Group III, Inc. (A Development Stage Company) (Unaudited) For the Three Month Ended Nine Months Ended For the Period from December 17, 1999 September 30, September 30, (Inception) to 2007 2006 2007 2006 September 30, 2007 Operating Expenses Consulting expense $ 49,890 $ - $ 49,890 $ - $ 49,890 Professional fees 34,818 34,818 $ 41,788 Salary expense 12,446 12,446 12,446 General and administrative 4,998 - 5,148 150 6,598 Total Operating Expenses 102,152 - 102,302 150 110,722 Loss from Operations (102,152 ) - (102,302 ) (150 ) (110,722 ) Other Expense Interest Expense - Provision for IncomeTaxes - Net Loss $ (102,152 ) $ - $ (102,302 ) $ (150 ) $ (110,722 ) Net Loss Per Share- Basic and Diluted $ (0.01 ) $ - $ (0.03 ) $ - Weighted average number of shares outstanding during the period - basic and diluted 8,680,354 1,000,000 3,588,251 1,000,000 The accompanying notes are an integral part of these financial statements. 3 INTERNATIONAL MERGERS & ACQUISITIONS CORP. (F/K/A Capital Ventures Group III, Inc. (A Development Stage Company) Condensed Statements of Cash Flows (Unaudited) For the Period from December 17, 1999 For the Nine Months Ended September 30, (Inception) to 2007 2006 September 30, 2007 Cash Flows From Operating Activities: Net Loss $ (102,302 ) $ (150 ) $ (110,722 ) Adjustments to reconcile net loss to net cash used in operations In-kind contribution 150 150 7,570 Non cash stock compensation 49,890 - 49,890 Changes in operating assets and liabilities: Increase in accrued expenses 23,000 - 23,000 Increase in accounts payable 1,702 - 1,702 Net Cash Provided by (Used In) Operating Activities (27,560 ) - (28,560 ) Cash Flows From Financing Activities: Proceeds from issuance of common stock 74,453 - 75,453 Net Cash Provided by Financing Activities 74,453 - 75,453 Net Increase (Decrease) in Cash 46,893 - 46,893 Cash at Beginning of Period/Year - - - Cash at End of Period/Year $ 46,893 $ - $ 46,893 Supplemental disclosure of cash flow information: Cash paid for interest $ - $ - $ - Cash paid for taxes $ - $ - $ - The accompanying notes are an integral part of these financial statements. 4 INTERNATIONAL MERGERS AND ACQUISITIONS CORP. (f/k/a CAPITAL VENTUES GROUP III, INC.) (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2007 (UNAUDITED) NOTE 1 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ORGANIZATION (A) Basis of Presentation The accompanying unaudited condensed financial statements have been prepared in accordance with accounting principles generally accepted in The United States of America and the rules and regulations of the Securities and Exchange Commission for interim financial information.Accordingly, they do not include all the information necessary for a comprehensive presentation of financial position and results of operations. It is management's opinion, however that all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statements presentation.The results for the interim period are not necessarily indicative of the results to be expected for the year. Activities during the development stage include developing the business plan and raising capital. (B) Cash and Cash Equivalents For purposes of the cash flow statements, the Company considers all highly liquid investments with original maturities of three months or less at the time of purchase to be cash equivalents. (C) Use of Estimates In preparing financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period.Actual results could differ from those estimates. (D) Loss Per Share Basic and diluted net loss per common share is computed based upon the weighted average common shares outstanding as defined by Financial Accounting Standards No. 128, “Earnings per Share.” As of September 30, 2007 and 2006 there were no common share equivalents outstanding. 5 INTERNATIONAL MERGERS AND ACQUISITIONS CORP. (f/k/a CAPITAL VENTUES GROUP III, INC.) (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2007 (UNAUDITED) (E) Income Taxes The Company accounts for income taxes under the Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes” (“Statement 109”).Under Statement 109, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Under Statement 109, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. (F) Business Segments The Company operates in one segment and therefore segment information is not presented. (G) Recent Accounting Pronouncements In September 2006, the FASB issued SFAS No. 157 (“SFAS 157”), “Fair Value Measurements.” SFAS 157 clarifies the principle that fair value should be based on the assumptions that market participants would use when pricing an asset or liability. Additionally, it establishes a fair value hierarchy that prioritizes the information used to develop those assumptions. SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007. The Company does not expect the adoption of SFAS 157 to have a material impact on their financial position, results of operations or cash flows. In February 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities
